Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
NOTE: 	 Group I (claims 1-5) is direct to the angle of the pickup spiral and the separation augers; Group II (claim 16) is directed to the separation wall and the transition zone; Group III (cl. 18) is directed to the various supports and mounts.  Groups I, II & III are directed to divergent inventive concepts.  
If the applicant states that the Groups are directed to the same inventive concept, then an explanation is requested; alternately, the applicant may choose to withdraw non-elected Group, in order the applicant’s response to be responsive.   
Election/Restriction maybe made at any time before final action (MPEP R 1.142).
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “convex cover” (cl. 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.




Specification
The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landry et al (4722174).

It should be noted that the recitation “for,” "mountable," "adapted to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 


[AltContent: textbox (wall)][AltContent: arrow]
[AltContent: textbox (Convex static device)][AltContent: arrow][AltContent: textbox (Leading member)][AltContent: arrow][AltContent: textbox (Separating zone)][AltContent: arrow][AltContent: textbox (Pickup zone)][AltContent: arrow][AltContent: textbox (Transition zone with bend)][AltContent: arrow]
    PNG
    media_image1.png
    491
    709
    media_image1.png
    Greyscale



1. A harvest pickup and separation device mountable to a vehicle and including a vegetation separation device set (two or more augers: top scrolls 38 and/or divider scroll 92) set at a steep inclination of between 50° and 75° to the horizontal (optimal or workable range shown above), 
wherein the vegetation pickup and separation device further includes: 
set at a lower inclination of between 20° and 50° to the horizontal (optimal or workable range shown above) and having a leading member (marked up) adapted to lift harvest material off the ground and to urge it towards the vegetation separation device to draw or push the harvest material into a separation zone above the leading member (capability / intended use is shown/taught above), wherein: 
the vegetation pickup device further includes a pickup spiral (40); 
the separation device includes two or more sorting augers (addressed above); 
the pickup spiral and two or more sorting augers are collectively adapted to make first contact with the harvest material at a pickup zone (capability / intended use is shown/taught above); 
in a transition between the pickup zone and the separation zone, a transition zone is adapted to move the harvest material from the pickup zone to the separation zone (capability / intended use is shown/taught above); and 
each of the pickup spiral and the two or more sorting augers of the separation device maintain contact with the collective harvest material through the transition zone (capability / intended use is shown/taught above). 

2. The harvest pickup and separation device according to claim 1, wherein the vegetation separation device includes two sorting augers (addressed above, ref 38, 92).
  
wherein a first one of the two sorting augers is set at a first steep inclination angle and a second one of the two sorting augers is set at a second steep inclination angle different to the first steep inclination angle (see cl. 4, the inclination is not critical, compare 38 and 92).  

4. The harvest pickup and separation device according to claim 2, wherein the first and second steep inclination angles of the two sorting augers is substantially the same (see cl. 3, the inclination is not critical, compare scrolls 38).  

5. The harvest pickup and separation device according to claim 1, wherein the vegetation pickup device and the vegetation separation device each have lower portions and the lower portions combine to form the pickup zone (marked up).  
	
6. The harvest pickup and separation device according to claim 5, wherein the lower portions of each of the vegetation pickup device and the vegetation separation device is a lower tip (shown/taught above).  

7. The harvest pickup and separation device according to claim 5, wherein the lower portions define the pickup zone (shown/taught above).  
8. The harvest pickup and separation device according to claim 7, wherein the vegetation pickup device and the vegetation separation device combine to form a transition adapted to move harvest material from the pickup zone to the separation zone (marked up).  

9. The harvest pickup and separation device according to claim 7, wherein the vegetation pickup and vegetation separation devices are adapted to combine to provide at least three points of contact of a mass of the harvest material moving through the transition zone (capability is shown/taught above).  

10. The harvest pickup and separation device according to claim 9, adapted to maintain the at least three points of contact through the pickup and transition zones (capability is shown/taught above).  

11. The harvest pickup and separation device according to claim 10, wherein the transition zone includes a bend (marked up).
  
12. The harvest pickup and separation device according to claim 11, wherein the bend has a radius that maintains the at least three points of contact on the mass of the harvest material (addressed in cl. 10).
  

14. The harvest pickup and separation device according to claim 11, wherein the bend is defined between the vegetation pickup and separation devices and includes a static device (marked up).  

15. The harvest pickup and separation device according to claim 14, wherein the static device includes a convex cover between the sorting augers (see Drawing’s Objection; marked up static device having a shield/cone as shown above).  

The following are already addressed above, unless otherwise noted:

16. A cane pickup and separation device mountable to a vehicle and including: 
a pair of augers with auger tips that are adapted to be positioned slightly above ground level, the pair of augers diverging relative to one another and inclined upwardly and rearwardly at a steeply inclined angle to the horizontal to define a diverging gap (addressed above, shown to be divergent); 
an upwardly and rearwardly inclined separation wall rearward of the pair of augers and extending substantially across the diverging gap (marked up); and 
mountable to the vehicle and adapted to support the pair of augers and the rearwardly inclined separation wall (shown/taught above), wherein: 
the cane pickup and separation device further includes at least one pickup spiral set at a shallower inclination to the horizontal than the steeply inclined angle (already addressed above); 
the pickup spiral and pair of augers are collectively adapted to make first contact with a harvest material at a pickup zone (capability is shown/taught above); 
in a transition between the pickup zone and a separation zone, a transition zone is adapted to move the harvest material from the pickup zone to the separation zone (addressed in cl. 8); and 
each of the pickup spiral and the pair of augers of the separation device maintain contact with the collective harvest material through the transition zone (see cl. 10).  

[AltContent: textbox (Upper support)][AltContent: arrow][AltContent: textbox (Central lower mount)][AltContent: arrow][AltContent: textbox (Intermediate region between the support & mount)][AltContent: arrow][AltContent: textbox (Upper right side support)][AltContent: arrow][AltContent: textbox (Lower right side mount)][AltContent: arrow][AltContent: textbox (Upper left side support)][AltContent: arrow][AltContent: textbox (Lower left mount)][AltContent: arrow]
    PNG
    media_image1.png
    491
    709
    media_image1.png
    Greyscale


18. A frame (28) adapted to be mounted a front end of a mobile agricultural vehicle, the frame including: 
a lower left mount (marked up) adapted to support a rotatable left side sorting auger (capability / intended use is shown/taught above); 
an upper left side support (marked up) for holding an upper portion of the rotatable left side sorting auger, a left intermediate region between the lower left mount and the upper left side support extending through a left longitudinal axis and defining a left side of a sorting zone (capability / intended use is shown/taught above); 
adapted to support a rotatable right side sorting auger (capability / intended use is shown/taught above); 
an upper right side support (marked up) for holding an upper portion of the rotatable right side sorting auger (capability / intended use is shown/taught above), 
a right intermediate region between the lower right side mount and the upper right side support extending through a right longitudinal axis and defining a right side of the sorting zone (marked up); and 
a sorting wall extending behind the left and right intermediate regions (addressed in cl. 16, separation wall), 
wherein the frame further includes: 
a central lower mount (marked up) to support a rotatable pickup spiral (capability / intended use is shown/taught above); and 
an upper support (marked up) for holding an upper portion of the rotatable pickup spiral, the central lower mount and upper support adapted to orient the rotatable pickup spiral at a shallower inclination to the horizontal an inclination of the left and right longitudinal axes (capability / intended use is shown/taught above), wherein: 
the rotatable pickup spiral, the rotatable left side sorting auger and the rotatable left side sorting auger are collectively adapted to make first contact with a harvest material at a pickup zone (addressed in cl. 10); 
in a transition between the pickup zone and the sorting zone, a transition zone is adapted to move the harvest material from the pickup zone to the sorting zone (addressed in cl. 8); and 
.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucca et al (2018/0352744), in view of Landry et al (4722174).

Lucca teaches the claimed invention:

[AltContent: textbox (Separation augers having steep angle between 50° and 75°)][AltContent: textbox (Contact maintained)][AltContent: arrow][AltContent: textbox (Lower & upper supports & mounts for the respective pickup & separation spiral and augers)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Transition zone between the pickup & separating zone)][AltContent: arrow][AltContent: textbox (Pickup spiral inclination of between 20° and 50°)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    525
    461
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    567
    381
    media_image3.png
    Greyscale







	However, Lucca does not show having two augers as claimed.


Landry teaches above the claimed duplication of parts.


It would have been obvious to one having ordinary skill in the art at the time the invention was made to use two augers (see Landry’s teaching above), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.

Using two augers (see Landry’s teaching) is an obvious duplication of parts, it is within the level of ordinary skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Although the preferred angles are taught in the combination, it has been held that where the general conditions of a claim are disclosed in the prior art (see in particular Lucca, and/or the cited references), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Caillouet (5816036) teaches in fig 2 using two separating / sorting or gathering means and a pickup spiral.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671